DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (U.S. 9934989; hereinafter Williamson) in view of Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) and further in view of Yu et al. (U.S. 2014/0252598; hereinafter Yu).
Regarding claim 1, Williamson discloses a packaging structure, comprising:
a semiconductor chip 110 (fig. 3B);

a carrier plate 102 (fig. 3B), wherein the carrier plate is disposed opposite to the semiconductor chip 110, the conductive connection pillars 108 are located between the semiconductor chip 110 and the carrier plate 102, and second surfaces of the conductive connection pillars (e.g. bottom surfaces of the pillars 108 in fig. 3B) face the carrier plate 102 (fig. 3B);
solder layers 308 (fig. 3B) located between the carrier plate 102 and the second surfaces (e.g. bottom surfaces of the pillars 108 in fig. 3B);
a planar barrier layer 302 (fig. 3B) including a plurality of sections isolated from each other located on a surface of the carrier plate 102 with an opening in each of the plurality of sections, each of the solder layers 308 filling up the opening in a corresponding section, wherein, the planar barrier layer 302 covers a lower portion of sidewalls of the solder layers 308 (fig. 3B), and the planar barrier layer 302 has a thickness less than a height of the solder layers 308 (fig. 3B); and 
solder balls 608 (fig. 6A) that is located on the surface of the carrier plate 102 (figs. 3B and 6A) facing away from the semiconductor chip 110 (fig. 6A).
Williamson does not disclose the carrier plate is a substrate and first barrier layers on sidewalls of the conductive connection pillars, wherein the first barrier layers are insulation glue, the first barrier layers expose the second surfaces of the conductive connection pillars and a width of the solder layers decreases linearly along a normal direction of the surface of the carrier plate from the second surface of the conductive connection pillars to a top surface of the carrier plate.

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Williamson by having the carrier plate is a substrate, as taught by Hsu, in order to provide suitable carrier plate and increase the device functionality for a semiconductor package.
Furthermore, Yu discloses a device comprising: first barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58, wherein the first barrier layers 72 are insulation glue (e.g. the first barrier layers 72 are formed of metal oxide and adhesion with a molding compound/underfill material 74 disposed around the conductive pillar 58 and between the integrated circuit chip 60 and the substrate 56, ¶0033), and the barrier layers expose the second surface of the conductive connection pillar 58 (fig. 14) and a width of the solder layer 14 (fig. 1, ¶0025) decreases linearly along a normal direction of the surface of the carrier plate 12 from the second surface of the conductive connection pillar 18 to a top surface of the carrier plate 12 (fig. 1).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify each of the conductive connection pillars of Williamson and Hsu by having another barrier layers on sidewalls of the conductive connection pillar, wherein the first barrier layers are insulation glue and the first barrier layers expose the second surface of the conductive connection pillar and the width of the solder layers decreases linearly along a normal direction of the surface of the carrier plate from the second surface of the conductive connection pillars to a top surface of the carrier plate, as taught by Yu, in order to improve the adhesion between the pillar and molding compound or underfill material of the structure.

Regarding claim 2, Williamson discloses wherein: the first surfaces and the second surfaces of the conductive connection pillars 108 (fig. 3B) are parallel to a surface of the semiconductor chip 110; and sidewalls of the conductive connection pillars (e.g. top parts of the conductive connection pillars 108 in fig. 3B) are perpendicular to the surface of the semiconductor chip 110 (fig. 3B).
Regarding claim 3, Williamson discloses wherein a material of the planar barrier layer 302 (fig. 3B) includes a plastic encapsulation material (e.g. the adhesion layer may be an organic material such as a photo-imageable polyimide or epoxy, fig. 3B, column 3, lines 25 et seq.).
Regarding claim 5, Williamson discloses that wherein a thickness of the planar barrier layer (e.g. the adhesion layer may be an organic material such as a photo-imageable polyimide or epoxy, fig. 3B, column 3, lines 25 et seq.) is in a range of 1 micrometer to 50 micrometers (claim 3).  The range of 1 micrometer to 50 micrometers encompasses the range of the range of about 10 micrometers to about 30 micrometers.
Regarding claim 10, Yu discloses the first barrier layers 72 (fig. 14) having some thickness but do not explicitly disclose that the thickness of the first barrier layers is in a range of about 10 micrometers to about 30 micrometers.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device 
Regarding claim 11, Williamson discloses a plastic encapsulation layer 112 (fig. 3B) wherein the plastic encapsulation layer is located over the surface of the carrier plate 102 and the plastic encapsulation layer covers the semiconductor chip 110, the conductive connection pillars 108, the solder layers 308, and the planar barrier layer 302,  wherein the semiconductor chip 110, the conductive connection pillars 108, the solder layers 308 and the planar barrier layer  302 are completely embedded in the plastic encapsulation layer.  The packaging structure of Williamson (fig. 3B) is completely embedded in the plastic encapsulation layer.  Yu discloses a device comprising: first barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58 (fig. 14).  Thus, Williamson and Hsu as modified by Yu provides the plastic encapsulation layer also covering the first barrier layers on sidewalls of the conductive connection pillars and wherein the first barrier layers are completely embedded in the plastic encapsulation layer.  Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the package structure of Williamson and Hsu by having the first barrier layers on sidewalls of the conductive connection pillar, as taught by Yu, in order to improve the adhesion between the pillar and molding compound or underfill material of the structure.  
Regarding claim 12, Yu discloses that wherein: the solder layer 52 (fig. 14) includes a solder top surface that is in contact with one of the second surface (e.g. the bottom surface of the pillar 58 in fig. 
Regarding claim 13, Williamson discloses that wherein the packaging structure includes a plurality of conductive connection pillars 108 (fig. 3B) and a plurality of solder layers 308 (fig. 3B); and there is one solder layer 308 between one of the conductive connection pillars 108 and the carrier plate 102 (fig. 3B).
Regarding claim 14, Williamson discloses that wherein a center of one of the conductive connection pillars 108 (fig. 3B) is aligned with a center of one of the solder layers 308 (fig. 3B).
Regarding claim 16, Williamson and Hsu as modified by Yu substantially discloses all the limitation as claimed above and Williamson and Hsu also discloses each of the solder layer having a height but do not explicitly disclose that wherein a height of the solder layers is in a range of about 5 micrometers to about 30 micrometers.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form a height of the solder layers is in a range of about 5 micrometers to about 30 micrometers as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	
Regarding claims 18-19, the recitations of “a mesh plate on the surface of the carrier plate in a printing process” and “the solder layers is formed from solder pillars in a reflow-soldering process, and wherein a solder pillar is formed from a through hole of the mesh plate by the printing process and the mesh plate is removed after the printing process is performed” are process limitations which depends 
Regarding claim 20, Yu discloses wherein the first barrier layers 72 (fig. 14, ¶0033) on sidewalls of the conductive connection pillar 58 (fig. 14) would prevent a material of the solder layers 52 (fig. 14, ¶0030) from flowing upward along the sidewalls of the conducive connection pillars 58 (fig. 14).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (U.S. 9934989; hereinafter Williamson) and Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) in view of Yu et al. (U.S. 2014/0252598; hereinafter Yu) as applied to claims 1-3, 5, 10-14, 16, 18-20 above, and further in view of Kuo (U.S. 2016/0300808).
As discussed in details above, Williamson and Hsu as modified by Yu substantially discloses all the limitation as claimed above except for a material of the solder layers includes tin.
However, Kuo discloses a packaging structure comprising: wherein a material of the solder layers 54 (fig. 14) includes tin (¶0025).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Williamson, Hsu and Yu by having the material of the solder layers includes tin, as taught by Kuo, in order to provide a suitable material for the joining structure and enhance the structural strength for the module.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (U.S. 9934989; hereinafter Williamson) and Hsu et al. (U.S. 2019/0096866; hereinafter Hsu) in view of Yu et al. (U.S. 2014/0252598; hereinafter Yu) as applied to claims 1-3, 5, 10-14, 16, 18-20 above, and further in view of Sorimachi et al. (U.S. 2018/0005844; hereinafter Sorimachi).
As discussed in details above, Williamson and Hsu as modified by Yu substantially discloses all the limitation as claimed above.  Furthermore, Hsu discloses the planar barrier layer P2 (fig. 1I) covers the surface of the carrier plate 210 (e.g. substrate 210 in fig. 1I) exposed by the solder layers 252 (fig. 1I).  Williamson as modified by Hsu do not disclose the solder layers are covering a bottom portion of sidewalls of the conductive connection pillars.
However, Sorimachi discloses a packaging device comprising: the solder layers 82 and 84 (fig. 2A) are covering a bottom portion of sidewalls of the conductive connection pillars 62 and 72 (fig. 2A).  
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Williamson, Hsu and Yu by having the solder layers are covering a bottom portion of sidewalls of the conductive connection pillars, as taught by Sorimachi, in order to assure in quality and reliability between the solder layers and connection pillars.

Response to Arguments
The Applicant argues that the combination of the applied references does not teach or suggest  the currently amended limitations to claim 1, such as: a width of the solder layers decreases linearly along a normal direction of the surface of the carrier plate from the second surface of the conductive connection pillars to a top surface of the carrier plate.
This argument is respectfully traversed because Yu et al. discloses a width of the solder layer 14 (fig. 1, ¶0025) decreases linearly along a normal direction of the surface of the carrier plate 12 from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894      
/CALEB E HENRY/Primary Examiner, Art Unit 2894